Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
April 20, 2019 (the “Effective Date”) between NewBridge Global Ventures, Inc.
(the “Company”), and Eric Anderson (“Employee”).  In consideration of the mutual
covenants herein contained and the continued employment of Employee by Company,
the parties agree as follows:

1.Duties and Scope of Employment. 

(a)Positions and Duties.  As of the Effective Date, Employee will serve as a
Chief Strategy Officer of the Company. Employee will render such business and
professional services in the performance of his duties, consistent with
Employee’s position within the Company and its subsidiaries or affiliates, as
shall reasonably be assigned to him by the Company’s CEO and/or Board of
Directors (the “Board”).   

(b)Obligations.  During the Term (as defined below), Employee will perform such
duties faithfully and to the best of Employee’s ability in accordance with all
Company rules and policies.  Employee will devote Employee’s business efforts
and time to the Company as required and notify the Board of any other business
activities on a current basis.  

2.Term and termination.  This Agreement shall be effective during the period
commencing on the Effective Date and terminating on December 31, 2020 (the
“Term”); provided that the Term may be extended for successive periods by mutual
written agreement within 30 days prior the end of the Term. If Employee is
terminated prior to the Term of this agreement for reasons other than Cause,
which has the meaning set forth below in Section 6. (a) (“Termination or
Terminated”), then the Company shall provide the Employee with the following: i)
3 months of salary based on the salary at the time of termination, ii) 3 months
of medical coverage in the form of $500 cash per month, iii) Any amounts earned,
accrued or owing but net yet paid to the Employee at the time of termination in
a lump sum at the time of termination.   

3.Confidentiality, Invention Assignment and Noncompetition Agreement.  Upon
execution of this Agreement, Employee shall enter into the Confidential and
Proprietary Information and Inventions Agreement attached hereto as Exhibit A
(the “Confidential Agreement”). 

4.At-Will Employment.  Notwithstanding anything to the contrary in this
Agreement, the Company and Employee agree that Employee’s employment with the
Company is and shall continue to be at-will and may be terminated by either
party at any time with or without Cause (as defined below) or notice.  Any
representation to the contrary is unauthorized and not valid unless in writing
and signed by the Company. Nothing in this Agreement shall change the at-will
nature of Employee’s employment with the Company.  Neither Employee’s  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



job performance nor promotions, bonuses or the like give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of such employment relationship. If Employee’s employment terminates
for any reason, Employee shall not be entitled to any payments, benefits,
damages, awards or compensation other than (a) as provided by this Agreement or
(b) as may otherwise be established under the Company’s then existing employee
benefit plans or policies at the time of termination.

5.Compensation and Benefits. 

(a)Base Salary.  During the Term, the Company shall pay Employee as compensation
for services rendered under this Agreement, a base salary of $120,000 annually
(the “Base Salary”), as may be increased from time to time by the board of
directors, and which will be paid in accordance with the Company’s then
prevailing payroll practices and be subject to required tax withholding.   

(b)Equity Incentive. Equity Incentive. Employee will be granted options to
acquire 250,000 shares of the Company’s Common Stock par value $0.0001 at the
Effective Date from an in accordance with the Company’s 2019 Equity Incentive
Plan and vesting schedule approved by the Company’s board of directors. 

(c)Bonus. Employee may be eligible for a bonus of a certain targeted amount (the
“Bonus”), based on achievement of certain bonus objectives specific to
Employee’s role that have been mutually agreed by Employee and the Company, as
determined annually and in writing by December 31st of each calendar year in the
discretion of the Board. The Bonus shall be paid in accordance with the bonus
policies and procedures determined by the Board at the time of establishing the
bonus objectives; provided that to be eligible to receive a Bonus, Employee (i)
must be employed by the Company at the date on which such Bonus is paid by the
Company and (ii) must not have materially breached this Agreement at any time
during the period on which such Bonus is based and continuing until the time of
payment of such Bonus. 

(d)Expenses. The Company will reimburse Employee for business-related expenses
which are approved by the Board and are actually incurred by Employee in the
furtherance of or in connection with the performance of Employee’s duties
hereunder.  All expense reimbursement shall be paid in accordance with the
Company’s expense reimbursement policy and prevailing payroll practice as in
effect from time to time. 

6.Definitions.  For purposes of this Agreement: 

(a)“Cause” means (A) Employee’s failure to perform his or her assigned duties or
responsibilities as Employee (other than a failure resulting from the Employee’s
Disability (as defined below)) 30 days after notice thereof from the Company
describing Employee’s failure to perform such duties or responsibilities in
reasonable detail; (B) Employee engaging in any act of dishonesty, fraud or
misrepresentation that was or is injurious to the Company or its affiliates; (C)
Employee’s violation of any federal or state law or regulation applicable to the
business of the Company or its affiliates that was or is injurious to the
Company or its affiliates; (D) Employee’s failure to cure any breach of any
confidentiality agreement or invention assignment agreement between Employee and
the Company (or any affiliate of the  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Company) within 30 days after notice thereof from the Company describing such
breach in reasonable detail; or (E) Employee being convicted of, or entering a
plea of nolo contendere to, any felony or committing any act of moral turpitude.

(b)“Disability” means a determination by an independent medical doctor (selected
by the Company and consented to by Employee or his legal representative, which
consent will not be unreasonably withheld), after consultation with Employee’s
physician and an examination of Employee, that Employee has for sixty (60)
consecutive days been disabled in a manner which renders him substantially
unable to perform his responsibilities as an Employee of the Company. 

7.Miscellaneous Provisions. 

(a)Assignment.  Neither party shall assign or transfer this Agreement without
the prior written consent of the other party; provided that the Company may
assign or transfer this Agreement to any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
or assets and such successor shall assume the Company’s obligations hereunder
and agree in writing to perform such obligations.  Notwithstanding the
foregoing, the terms of this Agreement shall inure to the benefit of, and be
enforceable by, the representatives, executors, administrators, successors,
heirs, distributees, devisees, legatees and permitted assigns, as applicable, of
each party. 

(b)Notices.  Notices and all other communications given under this Agreement
shall be in writing (including by electronic means) and shall be deemed to have
been duly given on the earlier to occur of (i) receipt, (ii) personal delivery,
(iii) when sent by facsimile or electronic mail (with evidence of transmission
by the transmitting device), (iv) one day after being sent with a commercial
overnight service or (v) four days after deposit with U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
Employee, notices shall be sent to the primary residence, facsimile and email
address of Employee on file with the Company or such other address or number
communicated to the Company in writing.  In the case of the Company, notices
shall be sent to its headquarters and principal facsimile and email address or
such other address or number communicated to Employee in writing. 

(c)Amendment; Waiver.  No provision of this Agreement may be waived, altered, or
modified unless in writing and signed by Employee and by an authorized officer
of the Company (other than Employee).  No waiver by either party of any
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of a future waiver of the same provision. 

(d)Entire Agreement.  This Agreement, together with all exhibits hereto,
represents the entire agreement and understanding between the parties as to the
subject matter hereto and thereto and supersedes all prior or contemporaneous
agreements, whether written or oral, with respect to the subject matter hereto
and thereto. 

(e)Taxes.  All forms of compensation referred to in this Agreement will be paid
subject to applicable withholding and payroll taxes.  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



(f)Governing Law.  This Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California. 

(g)Survival. Notwithstanding anything to the contrary in this Agreement,
Sections 3 and 7 shall survive termination of this Agreement. 

(h)Acknowledgment.  Employee has had the opportunity to consult independent
legal counsel, has carefully read and fully understands all the provisions of
this Agreement, and is knowingly and voluntarily entering into this Agreement
without duress or undue influence. 

(i)Severability.  In the event any provision of this Agreement is determined to
be invalid or unenforceable, such provision shall be deemed severed from the
remainder of this Agreement and replaced with a valid and enforceable provision
as similar in intent as reasonably possible to the provision so severed and
shall not cause the invalidity or unenforceability of the remainder of this
Agreement. 

(j)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. 

 

 

----------Signature Page Follows---------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the dates set forth below effective as of the Effective Date.

NEWBRIDGE GLOBAL VENTURES, INC.

By: /s/ Robert Bench

Name: Robert Bench

Title: Interim President and CFO

Date: April 26, 2019

 

 

“EMPLOYEE”

By: /s/ Eric Anderson

Name: Eric Anderson

 

Date: April 26, 2019

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Confidential and Proprietary Information and Inventions Agreement

In consideration of my employment by NewBridge Global Ventures, Inc. (the
“Company”), the compensation now and hereafter paid to me and access to Company
confidential information, I Eric Anderson (“Employee”), hereby agree as follows:

1. NON-DISCLOSURE

1.1. Recognition of the Company's Rights; Non-disclosure. At all times during my
employment and for two years thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company's
Confidential and Proprietary Information (defined in Section 1.2. herein),
except as such disclosure, use or publication may be required in connection with
my work for the Company, or unless an officer of the Company expressly
authorizes such in writing, or unless and to the extent that the Company’s
Confidential and Proprietary Information becomes generally known to and
available for use by the public other than as a result of Employee’s acts or
omissions to act, or unless such information is required to be disclosed
pursuant to any applicable law, court order or other governmental body or
administrative or other agency. I will obtain the Company's written approval
before publishing or submitting for publication any material (written, verbal,
or otherwise) that relates to my work at the Company and/or incorporates any
Confidential and Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Confidential and Proprietary Information
and recognize that all Confidential and Proprietary Information shall be the
sole property of the Company and its assigns unless otherwise required by law.

1.2. Confidential and Proprietary Information. As used herein, the term
"Confidential and Proprietary Information" shall mean confidential information
relating to the Company's products, business, and operations, including, but not
limited to, the business plans, financial records, strategies, customers,
potential customers, customer retention and service strategies and plans,
suppliers, prospective suppliers, vendors, licensees, licensors, products,
product samples, costs, margins, procurement processes, sources, strategies,
inventions, procedures, sales aids or literature, technical advice or knowledge,
contractual agreements and preferences, pricing, price lists, product
specifications, trade secrets, distribution methods, inventories, marketing
strategies and interests, inventions, pending patent applications, formulae,
algorithms, data, designs, formulations, methods, drawings, work sheets,
blueprints, concepts, samples, inventions, manufacturing processes, computer
programs and systems and know-how or other intellectual property, of the Company
and its affiliates. All Confidential and Proprietary Information shall remain
the sole and exclusive property of the Company. Confidential Information also
includes any information described above that the Company obtains from its
clients or any other third party and that the Company treats as confidential,
whether or not owned or developed by the Company.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



1.3. Third-Party Information. I understand, in addition, that the Company has
received and, in the future will receive from third parties confidential or
proprietary information ("Third-Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third-Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third-Party Information unless
expressly authorized by an officer of the Company in writing.

1.4. No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information that is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

1.5. No Interference with NLRA or Reporting Rights. This Agreement is not
intended to interfere with or restrain employee communications regarding wages,
hours, or other terms and conditions of employment or to otherwise interfere
with any rights Employee has under the National Labor Relations Act. This
Agreement does not prohibit Employee from reporting possible legal violations to
the government or from making other disclosures to the government that are
protected under federal or state whistleblower provisions.

1.6. Defend Trade Secrets Act. NOTICE is hereby given that this agreement does
not affect any immunity under 18 U.S.C. §§ 1833(b)(1) or (2). For the purposes
of these subsections only, which are reproduced below, individuals performing
work as contractors or consultants are considered to be employees.

(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order. Further, Employee understands that in the event that disclosure of the
Company’s trade secrets was not done in good faith pursuant to the above,
Employee will be subject to substantial damages, including punitive damages and
attorney’s fees.

1.7. Acknowledgments.

I acknowledge that the Company would suffer irreparable harm if I fail to comply
with this Agreement, and that the Company would be entitled to any appropriate
relief, including equitable relief.

I acknowledge that without access to the Company’s Confidential and Proprietary
information, I would not receive such information from other sources.

I acknowledge that I will return all of the Company’s Confidential and
Proprietary Information upon termination of employment (see Section 5. herein
for more detail on the return of Company documents).

I acknowledge that I have received adequate consideration for signing this
Agreement.

I acknowledge that this Agreement is reasonable in scope and duration and the
restrictions placed on me by the Company to protect its Confidential and
Proprietary Information are reasonable.

I acknowledge that this agreement will not prevent me from finding future
gainful employment in my chosen occupation.

I acknowledge the Company expended substantial time, effort, and capital to
develop, maintain, and safeguard its Confidential and Proprietary Information.

I acknowledge the Company’s Confidential and Proprietary Information is unique,
private, valuable, and confidential, and I will be privy to such Confidential
and Proprietary Information.

I acknowledge the confidentiality covenants contained in this Agreement are
independent of any other rights or responsibilities of the parties; thus, the
confidentiality covenants will remain in effect even if either party breaches
the other’s rights or responsibilities or initiates a claim.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

2. ASSIGNMENT OF INVENTIONS

2.1. Proprietary Rights and Inventions. The term “Invention” shall include
anything that may be patentable or copyrightable as well as any discovery,
development, design, formula, improvement, invention, original work of
authorship, software program, process, technique, trade secret and any other
form of information that derives independent economic value from not being
generally known to the public, whether or not registrable or protectable. The
term "Proprietary Rights" shall mean all trade secret, patent, copyright, mask
work and other intellectual property rights throughout the world.

2.2. Prior Inventions. Inventions, if any, patented or unpatented, that I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. Notwithstanding the foregoing, I agree that I will
not incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions (defined in Section 2.3.) without the Company's prior written
consent.

2.3. Assignment of Inventions. Subject to Sections 2.4. and 2.6., I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to
Section 2.6. herein, are hereinafter referred to as "Company Inventions."

2.4. No Information in this Section.

 

2.5. Obligation to Keep the Company Informed of Employment and Post-employment
Inventions. During the period of my employment and for twelve months after
termination of my employment with the Company, unless otherwise provided by law,
I will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others. In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within one year after termination of
employment. At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under
Section 2.4; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my prior written consent any confidential information disclosed in writing to
the Company pursuant to this Agreement relating to Inventions that qualify fully
for protection under the provisions of Section 2.4. I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2.4.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



2.6. Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7. Works for Hire. I acknowledge that all original works of authorship that
are made by me (solely or jointly with others) within the scope of my employment
and that are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C. § 101).

2.8. Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company's request on such assistance. In the event the
Company is unable for any reason, after reasonable effort, to secure my
signature on any document needed in connection with the actions specified in the
preceding paragraph, I hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act for and in my behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of the preceding paragraph with the same legal force and
effect as if executed by me. I hereby waive and quitclaim to the Company any and
all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.

3. RECORDS

I agree to keep and maintain adequate and current records (in the form of notes,
sketches, drawings and in any other form that may be required by the Company) of
all Confidential and Proprietary Information developed by me and all Company
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.

4. NO CONFLICTING OBLIGATION

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict herewith.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



5. RETURN OF COMPANY DOCUMENTS

When I leave the employ of the Company, I will deliver to the Company any and
all drawings, notes, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Company Inventions, Third Party Information, or Confidential
and Proprietary Information of the Company. I further agree that any property
situated on the Company's premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company's termination statement.

6. LEGAL AND EQUITABLE REMEDIES

Because my services are personal and unique and because I may have access to and
become acquainted with the Confidential and Proprietary Information of the
Company, to the extent permitted by law, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

      7. NOTICES

Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified below or at such other address as the Party shall
specify in writing. Such notice shall be deemed given upon personal delivery to
the appropriate address or if sent by certified or registered mail, five days
after the date of mailing.

Company Address: 825 East 800 North, Orem Utah 84097 

Employee Address: _____________________________________ 

8. NOTIFICATION OF NEW EMPLOYER

In the event that I leave the employ of the Company, to the extent permitted by
law, I hereby consent to the notification of my new employer of my rights and
obligations under this Agreement, and that the Company may send a copy or a
redacted copy of this Agreement to my new employer.

9. GENERAL PROVISIONS

9.1. Governing Law; Consent to Personal Jurisdiction. Any dispute arising under
this Agreement will be governed by the law of California and will be litigated
in the appropriate state or federal court located in Alameda, California.
Employee hereby submits to the jurisdiction of such courts in the event of any
such dispute.

9.2. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



not affect the other provisions of this Agreement, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein. If moreover, any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.

9.3. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.

9.4. Survival. The provisions of this Agreement shall survive the termination of
my employment, the termination of this Agreement, and the assignment of this
Agreement by the Company to any successor in interest or other assignee.

9.5. At-will Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to the continuation of my employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause.

9.6. Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

9.7. Entire Agreement. The obligations pursuant to Sections 1. and 2. of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs non-disclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the Parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the Party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

This Agreement shall be effective as of the Effective Date of my Employment
Contract with NewBridge Global Ventures Inc., namely: August 20, 2019.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I UNDERSTAND I
HAVE THE RIGHT TO OBTAIN AN ATTORNEY AT MY EXPENSE TO REVIEW THIS AGREEMENT
BEFORE ACCEPTING IT. I WAS NOT COERCED IN ANY MANNER TO SIGN THIS AGREEMENT.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



************SIGNATURE PAGE FOLLOWS************

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

     Dated: April 26, 2019

/s/ Eric Anderson

Signature

Eric Anderson
Print Name of Employee

 

ACCEPTED AND AGREED TO, NEWBRIDGE GLOBAL VENTURES, INC.:

 

By: /s/ Robert Bench

Signature of Authorized Director

Robert Bench
Printed Name

Interim President and CFO


--------------------------------------------------------------------------------